DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claim 1 is canceled.
Election/Restrictions
Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2021.
Applicants are advised that because Applicants’ election pertain to a method and not a product, the rejoinder rights under In re Ochiai is not applicable.  Cancelation of claims 17-20 are advised for compact prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends on a rejected claim 1.
For the purpose of prosecution, claim 21 has been construed to depend from claim 2.

Claim Rejections - 35 USC § 102
The rejection of claims 2 and 11-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mayer (US 2004/0096853 A1, published May 20, 2004; IDS ref), made in the Office Action mailed on September 1, 2021 is withdrawn in view of the Amendment received on November 1, 2021.
While Mayer discloses a plurality of double-stranded nucleic acids, wherein each strand of the double-stranded nucleic acids is complementary to each other and immobilized at their 5’ ends to a solid support, as well as a cleavage means thereon.  
The rejection must fall therefore.

Claim Rejections - 35 USC § 103
The rejection of claim 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer (US 2004/0096853 A1, published May 20, 2004; IDS ref) made in the Office Action mailed on September 1, 2021 is withdrawn in view of the Amendment received on November 1, 2021.

Double Patenting – Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
The rejection of claims 2-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,637,786 (herein, “the ‘786 patent), made in the Office Action mailed on September 1, 2021 is maintained for the reasons of record.
Applicants’ traversal based on the future possibility of claims being amended (page 10, Response) but such a response is not persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
 Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, claims of the ‘786 patent also claims a method of preparing for a solid support for pairwise sequencing of the first and second regions of a target double-stranded polynucleotide (claim 1), comprising the steps of:
providing a solid support having immobilized thereon a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide, wherein each template duplex is formed from complementary first and second template strands linked to the solid support at their 5’ ends (see claim 1(a)); and
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (see claim 1(b)).
With regard to instant claim 3, the plurality of template polynucleotide duplexes comprises a mixture of first and second template polynucleotide duplexes, each comprising the same double-stranded target polynucleotide, wherein a first template strand of both the first and second template polynucleotide duplexes includes a cleavage Y, wherein the second template strand of the first template polynucleotide duplexes but not the second template polynucleotide duplexes includes a cleavage site X, which is different from cleavage site Y, wherein the second template strands of a subfraction of the template polynucleotide duplexes in part (b) comprises cleaving the second template strand of the first template polynucleotide duplexes at the cleavage site X (see claim 3).
With regard to instant claims 4, 6, and 7, claims 4-6 of the ‘786 patent claim verbatim.
With regard to instant claims 9 and 10, claims 7 and 8 of the ‘786 patent claim verbatim.
With regard to instant claims 11-15, claims 10-14 of the ‘786 patent claim verbatim.

Claims of the ‘786 patent do not explicitly claim that the chemical cleavage agent of X (as recited in claim 4) is via TCEP (instant claim 5), or that the cleavage site of X and Y are cleaved via chemical cleavage but via different agents (claim 8).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the inventive concept claimed in the ‘786 patent, thereby arriving at the invention as claimed for the following reasons.
Specifically, the claims of the ‘786 patent is clear in that the cleavage sites X and Y must be independently cleavable (see claim 3, wherein cleavage site Y is independently cleaved from cleavage site X) and that the cleavage choice is selected from the same group of enzymatic, chemical or photochemical (see claims 4 and 5).  Therefore, based on this concept, said one of ordinary skill in the art would have been motivated to apply the same type of cleavage choice for both X and Y, such as chemical cleavage agent (as embodied in claims 4 and 5), but use different chemical agent that independently cleaves sites X and Y, rendering claim 8 prima facie obvious.
With regard to instant claim 5, use of prior art known chemical cleavage agent is deemed an obvious choice given that claim 4 already teach/claim that a chemical cleavage means be utilized, yielding a predictable result.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.


Applicants’ traversal based on the future possibility of claims being amended (page 10, Response) but such a response is not persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, the ‘335 patent also claims a method comprising the steps of:
providing a solid support having immobilized therein a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide (“providing a solid support having immobilised thereon a plurality of template polynucleotide duplexes each comprising the double-stranded target polynucleotide”, claim 1(a), wherein each template duplex is formed from complementary first and second template strands linked to the solid support at their 5’ ends (“wherein each template duplex is formed 
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands and leaving a subfraction of the template polynucleotide duplexes linked to the solid support (“cleaving the second template strand of a subfraction of the template polynucleotide duplexes to remove all or a portion of said strands, thereby generating single-stranded regions on the complementary first template strands”, claim 1(b)).
With regard to instant claim 3, claim 3 of the ‘335 patent performs in its entirety.
With regard to instant claims 4, 6, and 7, claims 4, 5, and 8 of the ‘335 patent claims verbatim.
With regard to instant claim 9, claim 6 of the ‘335 patent claims verbatim.
With regard to instant claim 10, claim 7 of the ‘335 patent claims verbatim.
With regard to instant claims 11-15, claims 9-13 of the ‘335 patent claim verbatim.
With regard to instant claim 16, claim 14 of the ‘335 patent claims verbatim.

However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the inventive concept claimed in the ‘786 patent, thereby arriving at the invention as claimed for the following reasons.
Specifically, the claims of the ‘335 patent is clear in that the cleavage sites X and Y must be independently cleavable (see claim 3, wherein cleavage site Y is independently cleaved from cleavage site X) and that the cleavage choice is selected from the same group of enzymatic, chemical or photochemical (see claims 4 and 5).  Therefore, based on this concept, said one of ordinary skill in the art would have been motivated to apply the same type of cleavage choice for both X and Y, such as chemical cleavage agent (as embodied in claims 4 and 5), but use different chemical agent that independently cleaves sites X and Y, rendering claim 8 prima facie obvious.
With regard to instant claim 5, use of prior art known chemical cleavage agent is deemed an obvious choice given that claim 4 already teach/claim that a chemical cleavage means be utilized, yielding a predictable result.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.


Applicants’ traversal based on the future possibility of claims being amended (page 10, Response) but such a response is not persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection rationale for the instant rejection is also duplicative to the rejections set forth immediately above, with the addition that claims 4 and 7 of the ‘256 patent teaches the specific chemical cleavage reagent TCEP and use of two different chemical cleavages for sites X and Y (respectively), rendering instant claims 5 and 8 also obvious.

The rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,754,429 (herein, “the ‘429 patent”); claims 1-17 of U.S. Patent No. 9,297,043 (herein, “the ‘043 patent”); claims 1-17 of U.S. Patent No. 9,017,945 (herein, “the ‘945 patent”); claims 1-15 of U.S. Patent No. 8,247,177 (herein, “the 177 patent”) made in the Office Action mailed on September 1, 2021 is maintained for the reasons of record.
Applicants’ traversal based on the future possibility of claims being amended (page 10, Response) but such a response is not persuasive.
As Terminal Disclaimer has not been filed to date, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 2, the ‘429 patent also claims a method comprising the steps of:
providing a solid support having immobilized thereto a plurality of template polynucleotide duplexes each comprising a double-stranded target polynucleotide, wherein each template duplex is formed from complementary first and second template strands (“providing a solid support having immobilised thereon a plurality of first template polynucleotides”, claim 1(a); “extending the 5’ end immobilized primer to copy the first template to generate a plurality of second immobilized template polynucleotides”, claim 1(c)); and
cleaving the second template strands of a subfraction of the template polynucleotide duplexes to remove all or portion of said strands, thereby generating single-stranded regions on the complementary first template 
It is noted that while the claims of the ‘429 patent calls the cleaving of the “first template” whereas the instant claim calls it a “second template strand”.  However, the term, “second template” of the instant claim is indistinguishable from that of the ‘429 patent because whether one calls either of the strands of a duplex formed between two complementary strands is arbitrary.
Therefore, claim 2 of the instant application is obvious over claims of the ‘429 patent.
For the same reason as stated above, claim 2 of the instant application is obvious over claims of the ‘043 patent, the ‘945 patent, and the ‘177 patent.

The rejection of claim 21 on the ground of nonstatutory double patenting as being unpatentable over the claims of all of the patent documents cited in the above obvious-type double patenting rejections, made in the Office Action mailed on September 1, 2021 is maintained for the reasons of record.
Applicants’ traversal based on the future possibility of claims being amended (page 10, Response) but such a response is not persuasive.

The Rejection:
The reasons for obviousness is that claims of the patents, for example, the ‘256 patent claims that ratio of the first and second template polynucleotide duplexes in the mixture is approximately 1:1, wherein the parent claim 1 explicitly teach cleaving the second templates first before cleaving the first template strand (see claim 1).
	Remainder of the cited patents all operates based on the same mechanism and is therefore deemed obvious over each other.
Conclusion
	No claims are allowed. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 21, 2022
/YJK/